 
 
IA 
111th CONGRESS 
1st Session 
H. J. RES. 33 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2009 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States respecting the right to a clean, safe, and sustainable environment. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
  — 
1.All persons shall have a right to a clean, safe, and sustainable environment, which right shall not be denied or abridged by the United States or any State. 
2.The Congress shall have power to enforce and implement this article by appropriate legislation. . 
 
